Name: 77/439/EEC: Commission Decision of 21 June 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus described as AVM transmitters and receiver
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1977-07-13

 Avis juridique important|31977D043977/439/EEC: Commission Decision of 21 June 1977 allowing admission free of Common Customs Tariff duties of scientific apparatus described as AVM transmitters and receiver Official Journal L 173 , 13/07/1977 P. 0023 - 0023 Greek special edition: Chapter 02 Volume 4 P. 0063 ****( 1 ) OJ NO L 184 , 15 . 7 . 1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 21 JUNE 1977 ALLOWING ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF SCIENTIFIC APPARATUS DESCRIBED AS AVM TRANSMITTERS AND RECEIVER ( 77/439/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ), HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ), AND IN PARTICULAR ARTICLES 4 AND 5 THEREOF , WHEREAS , BY LETTER DATED 17 DECEMBER 1976 , THE FRENCH GOVERNMENT REQUESTED THE COMMISSION TO INVOKE THE PROCEDURE LAID DOWN IN ARTICLES 4 AND 5 OF REGULATION ( EEC ) NO 3195/75 IN ORDER TO DETERMINE WHETHER OR NOT THE UNIT COMPOSED OF SMALL TRANSMITTERS AND A RECEIVER , MARK AVM , SHOULD BE CONSIDERED TO BE SCIENTIFIC APPARATUS , AND WHERE THE REPLY IS IN THE AFFIRMATIVE , WHETHER APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY ; WHEREAS , IN ACCORDANC WITH THE PROVISIONS OF ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL OF THE MEMBER STATES MET ON 3 JANUARY 1977 WITHIN THE COMMITTEE ON DUTY FREE ARRANGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THAT THE APPARATUS IN QUESTION CONSTITUTES A SYSTEM COMPOSED OF SMALL TRANSMITTERS AND A RECEIVER INTENDED TO BE USED FOR STUDYING THE HABITS OF SMALL ANIMALS ; WHEREAS THE MAIN ADVANTAGE OF THIS APPARATUS , USING CONTACT BY RADIO-TELEMETRY , LIES IN ITS BEING ABLE TO ELIMINATE FACTORS OF ERROR WHICH ARISE THOUGH THE LIMITATIONS OF CONTACT BY LINE BETWEEN THE ANIMALS UNDERGOING EXAMINATION AND THE APPARATUS USED FOR OBSERVATION ; WHEREAS THE CHARACTERISTICS OF THIS APPARATUS , IN PARTICULAR ITS EXTREME SENSITIVITY , AND ITS INTENDED USE RENDER IT MATERIAL SPECIALLY ADAPTED TO RESEARCH IN THE FIELD OF ECOLOGY ; WHEREAS , IN CONSEQUENCE , IT IS CONSIDERED TO BE SCIENTIFIC APPARATUS ; WHEREAS , NO APPARATUS OF EQUIVALENT SCIENTIFIC VALUE IS CURRENTLY MANUFACTURED IN THE COMMUNITY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE AVM TRANSMITTERS AND RECEIVER MUST BE CONSIDERED TO BE SCIENTIFIC APPARATUS . 2 . THE CONDITIONS REFERRED TO IN ARTICLE 3 ( 1 ) ( B ) OF COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 FOR ADMISSION FREE OF COMMON CUSTOMS TARIFF DUTIES OF THE APPARATUS DESCRIBED IN PARAGRAPH 1 ARE FULFILLED . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 21 JUNE 1977 . FOR THE COMMISSION ETIENNE DAVIGNON MEMBER OF THE COMMISSION